Citation Nr: 1202601	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-40 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for ulcer disease, to include as due to herbicide exposure.  

2.  Entitlement to service connection for ulcer disease, to include as due to herbicide exposure. 

3.  Entitlement to service connection peripheral sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970 with service in the Republic of Vietnam from September 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 1985 rating decision, service connection for a duodenal ulcer was denied.  The Veteran was notified of that decision and his appellate rights in a July 1985 letter from the RO.  He filed a notice of disagreement (NOD) in August 1985, and he was furnished a statement of the case (SOC) in September 1985.  He did not perfect an appeal by filing a VA Form 9 or similar document.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Thus, the May 1985 rating decision was final.  

In the December 2006 rating decision, the RO denied the claims for service connection for ulcer disease, to include as due to herbicide exposure (characterized as duodenal ulcer), peripheral sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure (characterized as neurogenic claudication of the bilateral lower extremities), post traumatic stress disorder (PTSD), right ear hearing loss, and a skin condition.  In an April 2007 NOD, the Veteran disagreed with the RO's decision as to those issues, which were referenced in the November 2007 SOC.  In December 2007, the Veteran filed a timely substantive appeal, via a VA Form 9, in which he limited his appeal with respect to the issues of service connection for a ulcer disease, to include as due to herbicide exposure, peripheral sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure, and PTSD.  See 38 C.F.R. § 20.202 (2011) (if a SOC lists several issues, the substantive appeal must either indicate that the appeal is being perfected as to all issues or must specifically identify the issues being appealed).  Therefore, as the claims for service connection for right ear hearing loss and a skin condition are no longer in appellate status, and they will be discussed no further.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in April 2009.  A transcript of that hearing has been associated with the claims file.  Since that time this Veterans Law Judge has retired.  The Veteran was provided notice in April 2011 and August 2011 that the Veterans Law Judge who conducted his hearing had since retired and provided him the opportunity to testify at another hearing.  In a May 2011 response, the Veteran stated that he did not wish to appear at a hearing and asked that his case be considered based on the evidence of record.  

In a November 2009 decision, the Board denied the Veteran's claim of whether new and material evidence had been received to reopen a previously denied claim for service connection for ulcer disease, to include as due to herbicide exposure, finding that no new and material evidence had been received, and remanded the claim for peripheral sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure (characterized as neurogenic claudication neurogenic claudication of the bilateral lower extremities).  In this decision, the Board also granted the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, characterized as anxiety disorder by the Board, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.  

The Veteran appealed the Board's November 2009 decision to the United States Court of Appeals for Veterans Claims (Court) with respect to the claim of whether new and material evidence had been received to reopen a previously denied claim for service connection for ulcer disease, to include as due to herbicide exposure.  By a March 2011 Order, the Court granted a Joint Motion for Partial Remand, and vacated and remanded the Board's November 2009 decision with respect to the claim of whether new and material evidence had been received to reopen a previously denied claim for service connection for ulcer disease, to include as due to herbicide exposure.  As such, the appeal was returned to the Board for compliance with the instructions set forth in the March 2011 Joint Motion for Partial Remand.  

The Board recognizes that the RO's November 2007 SOC indicated that the Veteran's claim regarding duodenal ulcer was reopened.  Notwithstanding the RO's actions in the December 2006 decision or the November 2007 SOC, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for ulcer disease, to include as due to herbicide exposure (previously characterized as duodenal ulcer by the RO).  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for ulcer disease, to include as due to herbicide exposure, has been received before it can address this matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to the ulcer disease, to include as due to herbicide exposure, as encompassing the first two issues on the title page.


FINDINGS OF FACT

1.  In an unappealed rating decision of May 1985 the RO denied service connection for a duodenal ulcer; this decision is final.

2.  The evidence added to the record since the May 1985 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for ulcer disease, to include as due to herbicide exposure.

3.  The information of record establishes that the Veteran served in the Republic of Vietnam during the Vietnam Era; thus exposure to herbicide agents in service may be presumed.  

4.  Affording the Veteran the benefit of the doubt, the satisfactory and probative evidence of record demonstrates that his ulcer disease, to include as due to herbicide exposure, is directly related to exposure to herbicide agents in service.  

5.  Affording the Veteran the benefit of the doubt, the satisfactory and probative evidence of record demonstrates that his peripheral sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure, is directly related to exposure to herbicide agents in service.  


CONCLUSIONS OF LAW

1.  Subsequent to the final May 1985 rating decision, new and material evidence has been presented to reopen the claim of service connection for ulcer disease, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for ulcer disease, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 3.310 (2011).

3.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for peripheral sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for ulcer disease, to include as due to herbicide exposure, in a May 1985 rating decision (previously characterized as duodenal ulcer), and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases alleged as due to herbicide exposure may also be presumed to have been related to service, provided that:  (1) the Veteran served in Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975; (2) a veteran subsequently developed a disease that is deemed associated with herbicide exposure under current VA law, pursuant to 38 C.F.R. § 3.309(e); and (3) such disease manifests to a degree of 10 percent or more at any time after service except as otherwise provided in 38 C.F.R. § 3.307(a)(6(ii).  38 C.F.R. §§ 3.307, 3.309.  

Analysis 

The Veteran's claim for service connection for ulcer disease, to include as due to herbicide exposure, was previously denied by the RO in a May 1985 rating decision (which characterized the issue as service connection for duodenal ulcer), finding that there was no evidence of duodenal ulcer during service, there had been no continuity of symptoms since service, and such condition was not shown during the one-year presumptive period after the Veteran's separation from service.  The evidence of record at the time of the May 1985 RO decision included service treatment records, a VA outpatient treatment report, and a VA examination.  Service treatment records reflect that the Veteran complained of nausea in February 1969, which the examining service medical officer had attributed to his inhalation of engine exhaust and gas fumes.  The service records are otherwise negative for any gastrointestinal disorder.  Private post service treatment records show that the Veteran was evaluated for abdominal pain in February 1971, a year after service, but he did not report for further diagnostic testing at that time.  In a December 1984 VA examination, the Veteran reported having a history of having gastric ulcer disease in 1970, and reported that upper gastrointestinal (UGI) series x-rays a year earlier still showed gastric ulcers.  UGI x-rays at the time of  the VA examination were completed in February 1985 and demonstrated ulceration of the duodenal bulb.  

The new evidence of record submitted after the May 1985 RO decision includes private treatment reports, VA outpatient treatment records, a lay statement from the Veteran's employer, business partner, and friend, statements and testimony presented by the Veteran and a private physician's opinion.  Private treatment reports from April 1990 to September 2002 and VA outpatient treatment reports from May 2006 to June 2008 demonstrate the Veteran was treated for and diagnosed with chronic peptic ulcer disease (PUD), gastrointestinal bleed, a history of PUD and frequent indigestion, gastritis, epigastric tenderness, duodenitis, dyspepsia, duodenal ulcer, epigastric disease, and gastroesophageal reflux disease (GERD).  In a June 2006 lay statement the Veteran's manager S.R., business partner D.L.M, and friend A.A. all reported that they witnessed the Veteran had apparent daily stomach pains which were relieved with medication, Zantac.  In statements and in testimony presented, the Veteran has maintained that he had stomach problems during service that continued after his separation from service.  In the April 2009 Travel Board hearing, the Veteran also testified that he was treated at the Indianapolis VA medical center (VAMC) in 1972 and went to the VA hospital within two months after he was discharged from active service for stomach problems.  Finally, in a July 2011 letter, a private physician who reviewed the Veteran's claims file and interviewed the Veteran found that it was at least as likely as not that the Veteran's currently diagnosed stomach condition, to include ulcer disease, was related to his Agent Orange exposure in service.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's ulcer disease, to include as due to herbicide exposure, and relates to unestablished facts that are necessary to substantiate his claim for service connection for ulcer disease.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes the Veteran's statements and testimony of a continuity of stomach problems since active service and the July 2011 private physician's opinion indicating that the Veteran's currently diagnosed stomach condition had manifested during the one year period following discharge from service and also relating the Veteran's ulcer disease to exposure to Agent Orange in service.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final May 1985 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for ulcer disease, to include as due to herbicide exposure.  Therefore, the Veteran's claim for service connection for ulcer disease, to include as due to herbicide exposure, is reopened.  See 38 C.F.R. § 3.156(a).

2.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide exposure, under current VA law:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  This statutory presumption, however, is not for application in this case as the Veteran does not have the requisite service in Vietnam during the Vietnam era.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

A.  Ulcer Disease

In statements and in testimony presented throughout the duration of the appeal, the Veteran has maintained that he had stomach problems during service that continued after his separation from service.  In the April 2009 Travel Board hearing, the Veteran also testified that he was treated at the Indianapolis VA medical center (VAMC) in 1972 and went to the VA hospital within two months after he was discharged from active service for stomach problems.  

The Board notes that the Veteran served on active duty from March 1968 to February 1970.  His service personnel records also demonstrate that he served in the Republic of Vietnam from September 1968 to September 1969.  Therefore, as the record demonstrates that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, he will be presumed to have been exposed to an herbicide agent during that service.  

Service treatment records reflect that the Veteran complained of nausea in February 1969, which the examining service medical officer had attributed to his inhalation of engine exhaust and gas fumes.  No treatment was provided other than advising him to seek fresh air.  The service records are otherwise negative for any gastrointestinal disorder.  The separation examination revealed normal findings of the abdomen and viscera upon clinical evaluation and the Veteran did not report any history of problems with the stomach at that time.  

Private post service treatment records reflect that the Veteran was evaluated for a history of abdominal pain for the past three months in February 1971, a year after service, and he was diagnosed with rule out gastrointestinal pathology, but he did not report for further diagnostic testing at that time.  

In a December 1984 VA examination, the Veteran reported having a history of having gastric ulcer disease in 1970, and reported that UGI series x-rays a year earlier still showed gastric ulcers.  A physical examination of the abdomen revealed normal findings.  UGI x-rays at the time of the VA examination were completed in February 1985 and demonstrated ulceration of the duodenal bulb.  The Veteran was diagnosed with duodenal bulb ulcers plus duodenal diverticulum versus large superior fornix ulcer.  

Private treatment reports from April 1990 to September 2002 demonstrate the Veteran was treated for and diagnosed with chronic PUD, gastrointestinal bleed, a history of PUD, a history of frequent indigestion, gastritis, epigastric tenderness, duodenitis, dyspepsia, duodenal ulcer, and epigastric disease.  

VA outpatient treatment reports from May 2006 to June 2008 reflect that the Veteran was treated for and diagnosed with GERD.  

In a June 2006 lay statement, the Veteran's manager S.R., business partner D.L.M, and friend A.A., all reported that they witnessed that the Veteran had apparent daily stomach pains which were relieved with medication, Zantac.  

In a July 2011 letter, a private physician, Dr. G.L.W., reported that he had reviewed the VA claims file and conducted a clinical interview of the Veteran.  Dr. G.L.W initially noted that he found the Veteran to be credible and fully competent to report his symptoms as well as his personal and medical history.  He stated that it was his "...professional opinion that it is highly likely that [the Veteran's] currently disagnosed stomach condition to include ulcer disease was manifest within one year of his separation from service."  He further opined, based on the uncertain medical evidence concerning the gastrointestinal effects of ingesting Agent Orange, his review of the relevant records in the Veteran's VA claims file, and his clinical interview of the Veteran that it was at least as likely as not that his currently diagnosed stomach condition, to include ulcer disease, was related to his Agent Orange exposure in service.  

After a careful review of the evidence of record and after resolving all reasonable doubt in favor of the Veteran, the Board has determined that service connection is warranted for ulcer disease, to include as due to herbicide exposure.  As noted above, the evidence of record reflects that the Veteran served in the Republic of Vietnam during the Vietnam Era, such that exposure to herbicide agents in service may be presumed.  In addition, the medical evidence of record demonstrates that the Veteran has been currently treated for and diagnosed with ulcer disease.  

The Board accepts the statements and testimony made by the Veteran that he had stomach problems during service that continued after his separation from service, as well as the lay statements furnished by his manager, business partner, and friend that he currently had stomach problems as competent and credible evidence that his symptoms of stomach problems manifested in active service and had continued since that time to the present.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  

While it is unclear based on the evidence of record whether the Veteran had an ulcer disease due to stomach problems in service or in February 1971, to include to a compensable degree within one year of discharge, in considering the competent and credible testimony and statements from the Veteran of a continuity of symptomatology of stomach problems since active service and the July 2011 private physician's opinion which was based upon a review of the claims file and a clinical interview with the Veteran, the Board finds that the evidence is in relative equipoise as to whether the Veteran's diagnosed ulcer disease is related to service, to include his exposure to herbicides in Vietnam, and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Therefore, on balance, the evidence of record collectively shows that the Veteran's ulcer disease is directly related to exposure to herbicide agents in service.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for his ulcer disease, to include as due to herbicide exposure, is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Peripheral Sensory Polyneuropathy of the Bilateral Lower Extremities

Initially, the Board notes that a claim for service connection for nerve damage to the right leg was finally denied in a September 1985 RO rating decision.  In a November 2007 SOC however, the RO reopened the claim because of the intervening enactment of liberalizing legislation, namely the Agent Orange Act of 1991, which included regulations providing for presumptive service connection for certain diseases including acute and subacute peripheral neuropathy.  See the November 2007 SOC, page 22.  The Board agrees.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994) (when there is an intervening change in the law or regulation creating a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously and finally denied and may be reviewed on a de novo basis).

In statements and in testimony presented throughout the duration of the appeal, the Veteran has maintained that he had leg numbness during service that continued after his separation from service.  In the April 2009 Travel Board hearing, the Veteran also testified that he was treated for leg problems within a year or so of his active service at VA hospital in Indianapolis.  

As noted above, the Veteran served on active duty from March 1968 to February 1970.  His service personnel records also demonstrate that he served in the Republic of Vietnam from September 1968 to September 1969.  Therefore, as the record demonstrates that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, he will be presumed to have been exposed to an herbicide agent during that service.  

The medical evidence of record also reflects that the Veteran has been diagnosed with peripheral sensory polyneuropathy.  In a December 1984 VA examination, the Veteran reported a history of having numbness in the right lower extremity with no trauma or any associated symptoms.  He was diagnosed with a history of numbness in the right leg and the examiner noted a negative physical examination.  Nerve stimulation studies performed in February 1985 in conjunction with the VA examination revealed findings suggestive of lateral femoral cutaneous nerve impairment, however the findings were noted to be unsure as the "normal of Sarala [Orthodromic technique] et al was reported after study of only 20 normal adults."  VA outpatient treatment reports from May 2006 to June 2008 reflect that in a June 2006 VA Agent Orange Exam the Veteran reported a history of Agent Orange exposure during his active service in Vietnam and that he was treated at VA in 1971 for right leg neuropathy and had nerve conduction studies, after which the condition resolved after four to five years.  These treatment reports reflect that he was subsequently treated for and diagnosed with peripheral neuropathy and peripheral sensory neuropathy.  In a February 2010 VA examination, the Veteran was diagnosed with peripheral sensory polyneuropathy, of uncertain etiology and chronic paresthesias with burning dysthesias and neuropathic pain evident with apparent neurogenic claudication-like symptoms.  

Accordingly, the Veteran's claim rests on the matter of whether his peripheral sensory polyneuropathy had manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service or whether his exposure to herbicides directly caused his peripheral sensory polyneuropathy.  Based on the following, the Board will resolve doubt in favor of the Veteran and find that his exposure to herbicides directly caused his peripheral sensory polyneuropathy.  

As noted above, in the February 2010 VA examination, the Veteran was diagnosed with peripheral sensory polyneuropathy, of uncertain etiology and chronic paresthesias with burning dysthesias and neuropathic pain evident with apparent neurogenic claudication-like symptoms.  Based upon subsequent test results, the examiner furnished an addendum with an opinion in March 2010, in which he concluded that the Veteran's mixed peripheral sensorimotor polyneuropathy of uncertain etiology affecting the lower extremities bilaterally, as described, seemed as likely as not related to possible herbicide/Agent Orange exposure while serving in Vietnam.  In a subsequent September 2010 addendum, the VA examiner explained his rationale for his opinion.  The VA examiner noted that a thorough review of the claims file and the Veteran's history as well as an examination were performed in February 2010.  He noted that, per the Veteran's prior testimonial in the February 2010 VA examination, that he was treated for neuropathy symptoms in 1971 at the Indianapolis VAMC and that symptoms resolved after four to five years, representing symptoms developing within a year or so of his active service in the Republic of Vietnam with apparent acute/sub-acute condition and symptoms eventually resolving.  The examiner explained that VA treatment records indicated that peripheral nerve disease was attributed to Agent Orange exposure.  He also found that a review of the records indicated that the Veteran did have an apparent history of progressive neuropathy problems in the lower extremities going back to about 1971 per the Veteran and a documented history going back to the early 1980's per records.  Finally, the examiner opined that the Veteran's peripheral sensory polyneuropathy, of uncertain etiology and chronic paresthesias with burning dysthesias and neuropathic pain evident with apparent neurogenic claudication-like symptoms was at least as likely as not related to or caused by presumed herbicide/Agent Orange exposure while serving in Vietnam.  

After a careful review of the evidence of record and after resolving all reasonable doubt in favor of the Veteran, the Board has determined that service connection is warranted for peripheral sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure.  As noted above, the evidence of record reflects that the Veteran actually served in the Republic of Vietnam during the Vietnam Era, such that exposure to herbicide agents in service may be presumed.  In addition, the medical evidence of record demonstrates that the Veteran has been treated for and currently diagnosed with peripheral sensory polyneuropathy of the bilateral lower extremities.  

The Board accepts the statements and testimony made by the Veteran that he had leg numbness within a year after his discharge from active service which had continued since that time as competent and credible evidence that his symptoms of leg numbness manifested continued since within a year of his active service to the present.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  

Also, in considering the competent and credible testimony and statements from the Veteran and the VA examiner's opinion in the March 2010 addendum with subsequent rationale in September 2010, the Board finds that the evidence is in relative equipoise as to whether the exposure to herbicides directly caused his peripheral sensory polyneuropathy and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Therefore, on balance, the evidence of record collectively shows that the Veteran's peripheral sensory polyneuropathy of the bilateral lower extremities is directly related to exposure to herbicide agents in service.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for peripheral sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure, is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for ulcer disease, to include as due to herbicide exposure, is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection peripheral sensory polyneuropathy of the bilateral lower extremities, to include as due to herbicide exposure,  is granted, subject to the laws 

and regulations governing the award of monetary benefits.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


